Citation Nr: 1026463	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran had active service from November 1979 to November 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2008 decision, the Board denied the Veteran's claims 
of service connection for hypertension, for a cervical spine 
disability, and for a thoracic spine disability.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, the Court issued an order which 
granted a joint motion of the parties, dated that same month, to 
vacate in part the Board's April 2009 decision to the extent it 
denied service connection for hypertension.  The joint motion 
notes that the Veteran did not dispute the denial of the claims 
for service connection for thoracic and cervical spine 
disabilities, and that those issues should be dismissed.  Copies 
of the motion and the Court's Order have been incorporated into 
the claims folder.
 
The October 2009 joint motion points out that the July 2007 VA 
medical opinion only discussed one of three service treatment 
records (STRs) which support the Veteran's claim.  The joint 
motion notes that because it appears that the VA examiner may 
have overlooked the favorable evidence, the opinion was based on 
an incomplete set of facts and is thus inadequate.  Consequently, 
a new VA medical opinion should be obtained.

The claims file contains the Veteran's VA treatment records which 
were printed on July 31, 2007.  Veteran's most recent VA 
treatment records should be obtained and considered.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from August 2007 to present.

2.  Upon completion of the above, the Veteran 
should be afforded a VA examination, by an 
appropriate specialist, to ascertain the 
nature and etiology of her hypertension 
disorder.  The claims files must be provided 
to the examiner for review.  The examiner is 
requested to review the entire record, 
including the service treatment records and 
post service treatment records.  The examiner 
should specifically discuss the November 1979 
STR indicating a blood pressure reading of 
134/92, a May 1981 STR which notes previous 
records revealed slightly borderline high 
blood pressure, and a March 1982 STR 
indicating a blood pressure of 138/92.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's hypertension is either related 
to service or had its onset during her period 
of military service.

3.  After the above actions have been 
accomplished, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and afford 
the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


